            Case 1:19-cv-07189-JGK Document 37 Filed 07/16/20 Page 1 of 3




                                Kevin T. Conway, Esq.
                                  Attorney at Law
                                     Licensed in
                                     n.y., n.j., ct.

80 Red Schoolhouse Road, Suite 110                    c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977                               61 South Paramus Road, Suite 250
Tel: (845) 352-0206                                   Paramus, NJ 07652
Fax: (845) 352-0481                                   Tel: (201) 928-1100


                                           July 15, 2020

The Honorable Judge John G. Koeltl
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re: 1:19-cv-07189-JGK, Malibu Media, LLC v. Yi-Ting Chen, Subscriber ID
       98.116.191.111-Plaintiff’s Sixth Motion to Extend the Deadline to File Joint
       Discovery/Case Management Plan and Request for Adjournment of the Initial Pretrial
       Conference Set for July 24, 2020 at 10:00 a.m.

Dear Judge Koeltl:

       Plaintiff, Malibu Media, LLC, moves for entry of an order extending the time within which

Plaintiff has to file a Joint Discovery/Case Management Plan currently set for July 17, 2020 and

adjourn the Initial Pretrial Conference on July 24, 2020, and states:


       1.       Plaintiff filed a complaint against the Internet subscriber assigned IP address

98.116.191.111 (“Defendant”) alleging that Defendant copied and distributed one or more of

Plaintiff’s copyrighted works. See CM/ECF 1.

       2.       Since Defendant was only known to Plaintiff by Defendant’s IP address, in order

to obtain Defendant’s true identity, Plaintiff filed a Motion for Leave to Serve a Third-Party

Subpoena on the Defendant’s Internet Service Provider seeking Defendant’s identity [CM/ECF 6].

       3.       On September 3, 2019, Plaintiff was granted leave to serve a third-party subpoena

                                                 1
            Case 1:19-cv-07189-JGK Document 37 Filed 07/16/20 Page 2 of 3




on Defendant’s ISP, Verizon to obtain the Defendant’s identifying information [CM/ECF 7].

Plaintiff issued the Subpoena September 8, 2019 and received the ISP’s response on or about

November 18, 2019.

       4.       After an initial investigation, Plaintiff filed its Amended Complaint to name the

Defendant [CM/ECF 14] and requested that the Clerk issue a summons.

       5.       On or about December 19, 2019, Plaintiff sent the Summons and Amended

Complaint to its process server. Defendant was served on June 25, 2020 [CM/ECF 35] and his

Answer is due on July 16, 2020.

       6.       Pursuant to the Court’s Order, the Initial Pretrial Conference is set for July 24, 2020,

therefore, the parties are due to meet, prepare, and file a proposed Joint Discovery/Case

Management Plan by July 17, 2020. However, because Defendant has not filed his reply to

Plaintiff’s Amended Complaint, initial disclosures or has been able to discuss discovery deadlines

with Defendant, Plaintiff respectfully requests an adjournment of the Initial Pretrial Conference

and an extension of the pretrial deadlines until after Defendant has been able to respond to

Plaintiff’s complaint.

       7.       This extension will allow Defendant to retain an attorney, file his response and

thereafter for the parties to serve its initial disclosures and confer regarding discovery deadlines.

       8.       This motion is made in good faith and not for the purpose of undue delay.

       9.       The parties will not be prejudiced by the granting of this extension.

       10.      This is the fifth request for an adjournment.

       WHEREFORE, Plaintiff respectfully requests an adjournment of the Initial Pretrial

Conference set for July 24, 2020 and an extension of the deadline to file the Joint Discovery/ Case

Management Plan.
         Case 1:19-cv-07189-JGK Document 37 Filed 07/16/20 Page 3 of 3



                                             Respectfully Submitted,

                                             By:     /s/Kevin T. Conway
                                                     Kevin T. Conway (KC-3347)
                                                     ktcmalibu@gmail.com
                                                     80 Red Schoolhouse Road, Suite 110
                                                     Spring Valley, NY 10977-6201
                                                     T: (845) 352-0206
                                                     F: (845) 352-0481
                                                     Attorneys for Plaintiff



                                CERTIFICATE OF SERVICE

        I hereby certify that on July 15, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                                     By:    /s/ Kevin T. Conway
                                                            Kevin T. Conway, Esq.



                            The Rule 26(f) report is due August 21, 2020. The pre-trial
                            conference is adjourned to September 16, 2020 at 4:30
                            PM.
                            SO ORDERED.

                            New York, NY             /s/ John G. Koeltl
                            July 16, 2020          John G. Koeltl, U.S.D.J.
